Judgment unanimously modified on the law and as modified affirmed, in accordance with the following memorandum: The charging officer and another eyewitness testified in considerable detail at an inmate disciplinary hearing regarding petitioner’s conduct, but did not mention that he used any abusive or obscene language that would support a charge of verbal harassment in violation of 7 NYCRR 270.1 (b) (8) (ii). We conclude that the finding of guilt on the charge of verbal harassment was not supported by substantial evidence and that the determination on that charge must be annulled. Moreover, the written statement of disposition does not indicate any basis for a finding of guilt on the verbal harassment charge and thus fails to comply with 7 NYCRR 254.7 (c). We modify the judgment and grant the petition to the extent of annulling the finding of guilt as to harassment. (Appeal from judgment of Supreme Court, Cayuga County, Contiguglia, J.— art 78.) Present — Dillon, P. J., Callahan, Boomer, Balio and Davis, JJ.